Case 5:20-cv-10829-JEL-APP ECF No. 508, PageID.13246 Filed 01/27/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JANET MALAM, et al.,

        Petitioner-Plaintiff,
                                                 Case No. 20-cv-10829-JEL-APP
 and
                                                 Hon. Judith E. Levy
 QAID ALHALMI, et al.,

        Plaintiff-Intervenors,

 vs.

 REBECCA ADDUCCI, et al.,

        Respondent-Defendants.
                                        /

                            NOTICE OF APPEARANCE

       To the Clerk of the Court:

       Please enter the appearance of Rohit Rajan as an attorney for the Plaintiff-

 Intervenors in the above-captioned case.


                                       Respectfully submitted,

                                       /s/ Rohit Rajan
                                       Rohit Rajan
                                       American Civil Liberties Union
                                         Fund of Michigan
                                       1514 Wealthy St. SE, Suite 260
                                       Grand Rapids, MI 49506
                                       (616) 301-0930
 Dated: January 27, 2021               rrajan@aclumich.org
Case 5:20-cv-10829-JEL-APP ECF No. 508, PageID.13247 Filed 01/27/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system, which will send

 notification of such filing to all counsel of record.

                                          /s/ Rohit Rajan
                                          Rohit Rajan
